                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HAROLD R. BERK, et al.,                          :
               Plaintiffs,                       :
                                                 :
         v.                                      :   Civ. No. 19-4629
                                                 :
EQUIFAX, INC., et al.                            :
                   Defendant.                    :
                                                 :

                                        ORDER
      AND NOW, this 21st day of February, 2020, it is hereby ORDERED as follows:

      1. Defendants’ Motion to Dismiss (Doc. No. 3) is DENIED;

      2. Defendants’ Motion to Transfer (Doc. No. 3) is GRANTED;

      3. The Clerk of Court shall TRANSFER this case to the United States District Court for

         the Northern District of Georgia; and

      4. The Clerk of Court shall CLOSE this case.


                                                        AND IT IS SO ORDERED.

                                                        /s/ Paul S. Diamond
                                                        ___________________
                                                        Paul S. Diamond, J.
